

114 S823 IS: To designate the facility of the United States Postal Service located at 206 West Commercial Street in East Rochester, New York, as the “Officer Daryl R. Pierson Post Office”.
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 823IN THE SENATE OF THE UNITED STATESMarch 19, 2015Mr. Schumer (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 206 West Commercial Street
			 in East Rochester, New York, as the Officer Daryl R. Pierson Post Office.
	
		1.Officer Daryl R. Pierson Post Office
 (a)DesignationThe facility of the United States Postal Service located at 206 West Commercial Street in East Rochester, New York, shall be known and designated as the Officer Daryl R. Pierson Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Officer Daryl R. Pierson Post Office.